PER CURIAM.
This motion is to recall the mandate and strike out the allowance of costs granted against the United States. Costs may not be awarded against the United States in this form of action. Shewan & Sons v. United States, 267 U. S. 86, 45 S. Ct. 238, 69 L. Ed. 527; Pine River Co. v. United States, 186 U. S. 279, 22 S. Ct. 920, 46 L. Ed. 1164; Treat v. Farmers’ Loan & Trust Co., 185 F. 760 (C. C. A. 2); Carlisle v. Cooper, 64 F. 472 (C. C. A. 2); Rule 28, subd. 4, U. S. C. C. A. 2d Circuit. The mandate will be recalled and the motion granted unless the appellant stipulate to relinquish the costs awarded.
Motion granted accordingly.